Case 2:20-cv-08566-RGK-JC Document 22 Filed 10/09/20 Page 1 of 2 Page ID #:406



 1   BRADLEY/GROMBACHER, LLP                                JS6
     Marcus J. Bradley, Esq. (SBN 174156)
 2
     Kiley Lynn Grombacher, Esq. (SBN 245960)
 3   Lirit Ariella King, Esq. (SBN 252521)
     31365 Oak Crest Drive, Suite 240
 4
     Westlake Village, California 91361
 5   Telephone: (805) 270-7100
     Facsimile: (805) 270-7589
 6
     E-Mail: mbradley@bradleygrombacher.com
 7            kgrombacher@bradleygrombacher.com
              lking@bradleygrombacher.com
 8

 9   Attorneys for Plaintiff TASHAVEA WALKER,
     the Proposed Class, and all other similarly
10
     situated employees
11
                         UNITED STATES DISTRICT COURT
12
                       CENTRAL DISTRICT OF CALIFORNIA
13
     TASHAVEA WALKER, individually and         CASE NO. 2:20-cv-08566 RGK (JCx)
14   on behalf of others similarly situated
                                               Assigned to Hon. Gary Klausner
15                Plaintiff,
      v.                                       CLASS ACTION
16
     BARRETT BUSINESS SERVICES, INC.,
17   a Maryland corporation; STRATEGIC         ORDER GRANTING PLAINTIFF’S
     STAFFING SOLUTIONS, INC., a               VOLUNTARY DISMISSAL
18   Michigan corporation; PERFORMANCE         PURSUANT TO FED.R.CIV. P.
     TEAM HOLDINGS, INC., a California
19   corporation; and DOES 1 through 100,      41(a)(1)(A)(i) [19]
     inclusive,
20

21                 Defendants.
22

23

24

25

26

27

28
                                           1
             ORDER GRANTING PLAINTIFF’S VOLUNTARY DISMISSAL PURSUANT TO
                                FED.R.CIV.P.41(a)(1)(A)(i)
Case 2:20-cv-08566-RGK-JC Document 22 Filed 10/09/20 Page 2 of 2 Page ID #:407
